DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species III in the reply filed on 11/05/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “only the top surface is visible after insertion into the perimeter frame” but does not define a perspective from which this limitation is valid (or not).  Appropriate correction is required.
Claim 20 recites the limitation "the mountable one of the side elements" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bridges (US 4,160,570).
Regarding claim 15, Bridges (hereafter “D1”) discloses a shelf support system (figure 1) comprising: a perimeter frame (front/side/rear walls of module 26) formed by a plurality of side elements (side walls of 26), at least one of the side elements (rear wall) configured to be mounted to a wall for supporting the perimeter frame in a cantilevered manner (as seen in figure 1); the perimeter frame defining an upwardly open receptacle (col. 3, line 66 – col. 4, line 12); and a shelf insert (cover 34 of module 26) inserted into the upwardly open receptacle (figure 3 shows how covers are within the frame of modules), the perimeter frame circumscribing the shelf insert and at least partially concealing a side surface of the shelf insert, a top surface of the shelf insert being exposed (as shown in figure 3).
Regarding claim 16, D1 discloses wherein the shelf insert (34) is completely inserted into the perimeter frame such that only the top surface is visible after insertion into the perimeter frame and the shelf insert does not extend laterally beyond the side elements (figures 1, 3).
Regarding claim 17, D1 discloses wherein the top surface of the shelf insert (34) is substantially flush with top edges of the side elements (figure 3).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (US 4,160,570) in view of Forman (US 4,381,715).
D1 does not disclose wherein the shelf insert (cover 34) has a composite construction comprising a lower core layer formed of a first material, and a veneered upper layer formed of a second material and which defines the top surface.
Forman teaches a shelf (1) and mounting system and discloses use of a layer laminated (3) of wood veneer, plastic, or other material over a core layer (2).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a two layer shelf insert in D1 as taught by D2 for the purpose of ornamental design with a wood appearance or a protective layering for increased product life.

Claims 20-25, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McEniry (US 4,669,690) in view of Martino (US 10,932,441).

D2 does not disclose a force-distributing plate configured to be positioned against an outer surface of the wall, the force-distributing plate interspersed between the wall and a rear side element of the plurality of side elements which is configured for fastening to the wall, the force-distributing plate creating a gap between the rear side element and the outer surface of the wall.  
Martino discloses use of double sided tape strips (22) for attachment of a mounting bracket (18) for holding the mounting bracket while screws are installed (col. 4, lines 28-34).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide double sided tape as taught by D2 at a back side of the mounting member (18) at screw 
Regarding claims 21-22, D2 as modified discloses wherein the vertical portions and the horizontal portions are substantially planar and intersect forming perpendicular corners between adjacent vertical portions (as modified juncture of 14 and curved hoop sidewall would meet the limitation).
Regarding claim 23, D2 as modified discloses wherein the support structure (hoop 12) defines an upwardly open receptacle (figure 1) configured to receive at least a portion of a shelf insert (lid 24) therein.
Regarding claims 24-25, D2 as modified discloses wherein the shelf insert (24) has a top which does not extend beyond the side elements of the support structure (lid is shaped and sized to cover the bag mouth which aligns with hoop walls – col. 2, lines 40-41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631